  Case 1:21-mc-00070-AJN  Document
        Case 1:21-mc-00070-AJN     1-5 (Ex2Parte)
                               Document            Filed 01/22/21
                                            Filed 01/28/21   Page 1Page
                                                                    of 1 2 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



  GREGORY LACKEY, derivatively on
  behalf of PARETEUM CORPORATION,              CIVIL ACTION NO.
                         Plaintiff,

          v.

  ROBERT H. “HAL” TURNER,
  EDWARD O’DONNELL, DENIS
  MCCARTHY, VICTOR BOZZO, LUIS                                         1/28/2021
  JIMENEZ-TUÑON, ROBERT L.
  LIPPERT, ROB MUMBY, LAURA
  THOMAS, and YVES VAN SANTE,

                         Defendants,

          and

  PARETEUM CORPORATION,

                         Nominal Defendant.



                      ORDER GRANTING MOTION FOR LEAVE TO
                       FILE INITIAL COMPLAINT UNDER SEAL

           AND NOW, this WZHQW\VL[WK day of -DQXDU\, 2021, upon consideration of the Motion

of Plaintiff Gregory Lackey for Leave to File Initial Complaint Under Seal, the motion is

GRANTED. The Clerk shall maintain the Complaint in the above-captioned action under seal

subject to further Order of the Court.

                                                               SO ORDERED.
      The Clerk is directed to
      restrict access to this
      order to the selected
      party viewing level.

                                                               ____________________  1/27/2021
                                                               Judge, U.S. District Court
